
DocuSign Envelope ID:          
                      B8F6D5E0-7FC0-4EDC-AB93-C0A2FC189C5A
                               Case 19-15265          Doc 216-1       Filed 03/30/20          Page 1 of 5




                                              REPRESENTATION AGREEMENT
                               (EXCLUSIVE AUTHORIZATION TO SELL OR EXCHANGE)
                      THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. READ IT CAREFULLY.

    The undersigned ("Seller") hereby employs Marcus & Millichap         Real Estate Investment Services ("Agent") and grants to
                                                                 
    Agent, for a period of time (the "Term") commencing on                      , and ending at midnight on June 12, 2020, and
    subject to extensions as set forth in paragraphs 15 and 17 below, the exclusive and irrevocable right and authority to sell
    that certain real property (the "Property") located in Virginia, and more particularly described as follows:

                                                      25055 Riding Plz. Unit #260
                                                          Chantilly VA 20152
                                                        Tax ID 164291430014
    Broker represents it is authorized to do business in Virginia and are a licensed real estate agent and broker in Virginia.
    If the Property described above consists of two or more separate legal parcels, Seller agrees to sell all or any combination
    of such parcels, and the term "Property" as used herein shall refer to any such combination.
    Broker shall: (a) market the Property to real estate agents, brokers and prospective purchasers (b) accept delivery of, and
    present to Owner, offers and counteroffers to sell the Property; (c) assist the Owner in developing, communicating, negotiating,
    and presenting offers and counteroffers until an offer to sell, or a purchase agreement is signed, all contingencies are satisfied
    or waived, and the transaction is completed; (d) answer all of Owner's questions relating to the listing agreement, offers,
    counteroffers, notices and contingencies; and (e) provide prospective buyers access to the Property.

    Seller agrees to accept an offer containing the following terms and conditions of sale:

    1)     PURCHASE PRICE: $799,000


    2)    TITLE: Seller represents and warrants to Agent that fee title to the Property is now vested in Retina One, LLC_, that
          Seller and the individuals executing this Representation Agreement on behalf of Seller are duly authorized and
          empowered to execute this Representation Agreement and any subsequent purchase agreement; and that execution
          hereof shall not result in any breach of, or constitute a default under, any contract or other agreement to which Seller is
          a party.

    3)    COMMISSION: In consideration of the brokerage services to be rendered by Agent, Seller agrees to pay to Agent a
          commission equal to seven percent (7%) of the purchase price of the Property upon the occurrence of any of the
          following events:

          a) The Property is sold, exchanged or otherwise conveyed during the Term, or any extension thereof, whether by
             Seller or by or through any other person or entity; or

          b) A sale, exchange or other conveyance of the Property is made within six (6) months after the expiration of the Term
             to a person or entity with whom Agent has negotiated, or to whose attention Agent has brought the Property, or
             who was introduced to Seller by Agent as a prospective purchaser (herein, "Prospective Purchaser"), provided that
             the name of any such person or entity has been submitted to Seller by delivery of a written offer to purchase the
             Property prior to expiration of the Term or by written notice within fifteen (15) calendar days after such expiration.
             With respect to a sale, exchange or other conveyance to any such person or entity, Agent shall conclusively be
             deemed to be the procuring cause. The term "Prospective Purchaser" shall include that person or entity to whose
             attention Agent has brought the Property, as well as any partnership, joint venture, corporation, trust or other similar
             entity which that person or entity represents or in which it holds an ownership or beneficial interest.

    Except as otherwise set forth herein, this commission shall be paid at the closing, and Agent shall be entitled to make demand
    of any escrow holder or closing attorney for payment from the proceeds of sale. Seller and Agent agree that if completion of a
    sale of the Property pursuant to a duly executed purchase agreement is prevented by default of the Buyer, Seller shall be
    obligated to pay to Agent only an amount equal to one-half of any damages or other monetary compensation (including
    Representation Agreement
                                                             Page 1 of 4       Seller's Initials          Agent's Initials
                                                                                                      – Copyright Marcus & Millichap 2014

DocuSign Envelope ID:          
                      B8F6D5E0-7FC0-4EDC-AB93-C0A2FC189C5A
                               Case 19-15265         Doc 216-1        Filed 03/30/20          Page 2 of 5


    liquidated damages) collected from said Buyer by suit or otherwise as a consequence of Buyer's default, if and when such
    damages or other monetary compensation are collected; provided, however, that the amount due Agent shall not exceed the
    brokerage commission set forth above. The term "Property" shall include any interest therein or in its ownership.

    Anything in this Agreement to the contrary notwithstanding, Agent/Broker are not entitled to any commission if the Property is
    sold at any time by Seller to the current tenant of the Property, Arthritis & Sports Orthopaedics, P.C., or any of its officers,
    directors, employees or agents, which Seller is entitled to do during the Term of this Agreement notwithstanding anything to
    the contrary herein. However, if Seller, at its sole discretion, requests in writing that the Agent help with expediting the sale to
    its tenant, Agent will be entitled to a commission equal to one percent (1%) of the Purchase Price of the Property,

    4)     INSPECTION OF PROPERTY: Seller agrees that Agent and its representatives shall have the right to enter upon and
           inspect the interior and exterior of the Property with prospective purchasers at all reasonable times upon prior notice to
           Seller.

    5)     SELLER'S REPRESENTATIONS AND WARRANTIES:

           a) Records, financial data and marketing assistance: Seller agrees to furnish, to certify as true and correct, and
              to make available to Agent and prospective buyers all financial data, rent statements, leases and other operating
              records of the Property, and to provide Agent with such assistance as Agent may reasonably request in marketing
              the Property. Seller agrees to refer promptly to Agent all inquiries of anyone interested in the Property.

           b) Indemnification: Seller agrees to indemnify and hold Agent harmless from any and all liability, damages, losses,
              causes of action, or other claims by third parties (including attorneys' fees and other defense costs) arising from or
              asserted in connection with any knowing incomplete or inaccurate information provided by Seller, or any material
              information concerning the Property which Seller is aware of and has failed to disclose.

    6)     SCOPE OF AGENT'S AUTHORITY AND RESPONSIBILITY: Agent shall assist Seller in marketing the Property and in
           negotiating the terms and conditions of sale with any prospective purchasers. Agent shall not, however, have authority
           to bind Seller to any contract or purchase agreement. Agent shall not be responsible for performing any due diligence or
           other investigation of the Property, or for providing professional advice with respect to any legal, tax, engineering,
           construction or hazardous materials issues. Except for confidential information regarding Seller's business or financial
           condition and the negotiation of the terms of a purchase agreement between Seller and a prospective purchaser, Seller
           and Agent agree that their relationship is at arm's length.

    7)     LIMITATION OF LIABILITY: Except for Agent's gross negligence or willful misconduct, Agent's liability for any breach or
           negligence in its performance of this Agreement shall be limited to the greater of $50,000 or the amount of compensation
           actually received by Agent in any transaction hereunder.

    8)     AFFILIATED BROKERS/DUAL AGENCY: Agent is affiliated with other brokerage companies in other states. Agent shall
           disseminate information about the Property to such affiliated brokers, inviting the submission of offers on the Property.
           Seller authorizes Agent and any affiliated broker to represent any prospective buyer in the acquisition of the Property,
           and to submit offers on behalf of such buyers. Seller understands that this authorization may result in Agent's representing
           both Seller and a prospective buyer, and Seller hereby authorizes and consents to such dual representation.

    9)     AGENT PARTICIPATION WITH COOPERATING BROKERS: Marcus & Millichap is open to cooperating with qualified
           and licensed brokers not affiliated with Agent to incentivize the brokerage community to promote Property to its network
           of buyers and ensure complete market coverage. On rare occasion i) a buyer procured through Agent’s marketing efforts
           may choose to be represented by a broker not affiliated with Marcus & Millichap, ii) a broker not affiliated with Marcus &
           Millichap may attempt to insert itself into an ongoing negotiation with a buyer and seek compensation from Seller. In
           these instances, and at Agent’s sole discretion, Marcus & Millichap will require buyer to compensate said broker at buyer’s
           sole expense. Agent reserves the right to determine what co-op fee, if any, has been earned by any buyer’s agent.

   Seller agrees that, in the event any broker other than Agent or a broker affiliated with Agent is involved in the disposition of the
           property, Agent shall have no liability to Seller for the acts or omissions of such other broker, who shall not be deemed
           to be a subagent of Agent.

    10)    ARBITRATION OF DISPUTES: Any controversy or claim arising out of or relating to this Agreement, or the breach
           thereof, shall be settled by final binding arbitration administered before a single arbitrator by the American Arbitration
    Representation Agreement
                                                             Page 2 of 4       Seller's Initials          Agent's Initials
                                                                                                      – Copyright Marcus & Millichap 2014

DocuSign Envelope ID:          
                      B8F6D5E0-7FC0-4EDC-AB93-C0A2FC189C5A
                               Case 19-15265         Doc 216-1        Filed 03/30/20          Page 3 of 5


           Association (AAA) under its Commercial Arbitration Rules, and judgment on the award rendered by the arbitrator may be
           entered in any court having jurisdiction thereof. Unless the parties agree otherwise, the arbitration shall be governed by
           the AAA’s Expedited Procedures. The parties also agree that the AAA’s Optional Rules for Emergency Measures of
           Protection shall apply to the proceedings. The AAA’s fees and charges shall be paid equally by the parties as they
           become due, provided that the prevailing party shall be awarded its costs and expenses associated with any dispute
           concerning this Agreement, including reasonable attorneys’ fees from the non-prevailing party. If either party fails to pay
           its share of the AAA’s fees or expenses as they become due, and such failure is not cured within five days of receiving
           written notice thereof from the other party or the AAA, such party shall be deemed to have defaulted and the arbitrator
           shall enter final judgment in favor of the non-defaulting party.

    11)    ATTORNEYS' FEES: In any litigation, arbitration or other legal proceeding which may arise between any of the parties
           hereto, including Agent, the prevailing party shall be entitled to recover its costs and expenses, including costs and
           expenses of arbitration, court costs and expenses and costs and expenses incurred on appeal, and reasonable attorneys'
           fees incurred in any dispute through arbitration and appeal of and final judgment in addition to any other relief to which
           such party may be entitled.

    12)    EXCHANGE: As used in this Agreement, the terms "sale”, "sell" or "purchase" shall be understood to include an exchange
           of the Property. In the event of an exchange, if no purchase price is identified, the commission described in Paragraph 3
           above shall be calculated as a percentage of the exchange value of the Property. Agent is hereby authorized to represent
           all parties to any such exchange transaction and to collect compensation or commission from them, provided there is full
           disclosure to all principals of such agency.

    13)    ADDENDA: Any addendum attached hereto, and either signed or initialed by the parties shall be deemed a part hereof.
           This Agreement, including addenda, if any, expresses the entire agreement of the parties and supersedes any and all
           previous agreements between the parties with regard to the Property. There are no other understandings, oral or written,
           which in any way alter or enlarge its terms, and there are no warranties or representations of any nature whatsoever,
           either express or implied, except as set forth herein. Any future modification of this Agreement will be effective only if it
           is in writing and signed by the party to be charged.

    14)    GOVERNING LAW: This Agreement shall be governed by and construed in accordance with the laws of the Virginia.

    15)    INDEMNIFICATION:. Broker and Agent agree to defend, indemnify and hold harmless Seller from and against all
           liabilities, claims, suits, damages, judgments, costs and expenses of whatever nature, including reasonable attorneys'
           fees, which are caused by Broker’s or Agent’s negligent act or omission, or the act or omission of any of Broker’s
           employees or agents. In all actions in which Seller has the right to be indemnified hereunder, Seller shall have the right
           to determine the conduct and defense for such legal proceeding or investigation including, without limitation, the right to
           compromise, settle, or defend any such action.

    16)    EXTENSION OF TERM: If an agreement or letter of intent for the sale of the Property is executed by all necessary parties,
           and if said agreement or letter of intent is revoked, rescinded or otherwise terminated, and/or the transaction is
           subsequently canceled, the Term shall be extended by the number of calendar days during which the sale agreement or
           letter of intent was in effect. The maximum extension permitted hereunder shall be the number of days remaining on the
           Term from the date the sale agreement or letter of intent was executed. Notwithstanding the foregoing, this
           Representation Agreement shall expire in all cases no later than one (1) year after the original termination date stated
           above. The purpose of this extension provision is to allow agent the opportunity to expose the Property to the marketplace
           for the full period of time contemplated by this Agreement.

    17)    SEVERABILITY: In the event any term or provision of this Agreement shall be held illegal, unenforceable or inoperative
           as a matter of law, the remaining terms and provisions of this Agreement shall not be affected thereby and shall remain
           in full force and effect.

    18)    CONTINUATION OF TERM: At the end of the Term, this Representation Agreement shall extend on a month-to-month
           or other basis with the prior written consent of Seller. During a month-to-month Continuation Term, if consented to by
           Seller, this Agreement may be terminated by either party upon written notice of termination with thirty (30) days advanced
           notice. In the event of such a termination, paragraph 3(d) shall remain in full force and effect.

    19)    CONFIDENTIALITY. Broker and Agent acknowledge that through its provision of services to Seller, Broker and Agent
           may have access to certain information, documents and records of a confidential or proprietary nature, including but not
    Representation Agreement
                                                             Page 3 of 4       Seller's Initials          Agent's Initials
                                                                                                      – Copyright Marcus & Millichap 2014

DocuSign Envelope ID:          
                      B8F6D5E0-7FC0-4EDC-AB93-C0A2FC189C5A
                               Case 19-15265           Doc 216-1      Filed 03/30/20           Page 4 of 5


           limited to leases and other non-public information. Broker and Agent agree that it will not directly or indirectly use, in any
           unauthorized manner, or disclose to any third parties, any written or oral information of a confidential or proprietary nature
           pertaining to Seller. The obligations contained in this paragraph shall extend to Broker's employees, agents, or other
           persons or entities acting on behalf of or with Broker who may have access to such confidential or proprietary information,
           documents and records and Broker shall inform its employees of their obligation to maintain the confidentiality of this
           material.

           Broker’s and Agent’s obligations under this Paragraph shall survive the expiration of this Agreement.

    20)    ASSIGNMENT. Neither party's rights or obligations under this Agreement shall be assigned by either party, or assigned
           involuntarily or by operation of law, without the written consent of the other party.

    21)    COUNTERPARTS. This Agreement may be executed in several counterparts, each of which shall be deemed an original,
           but all of which together shall constitute one and the same instrument.



    The undersigned Seller and Agent agree to the terms and conditions set forth in this Representation Agreement, and Seller
         acknowledges receipt of an executed copy hereof.
                                                                                   !
    SELLER: ______________________________                     ADDRESS: _____________________________________________
                Retina One, LLC
                        "                                                  
    DATE: ________________________________                     TELEPHONE: ___________________________________________

    SELLER: ______________________________                     ADDRESS: _____________________________________________


    DATE: _________________________________                    TELEPHONE: __________________________________________



    Agents accepts and agrees to the foregoing.

    AGENT: MARCUS & MILLICHAP REAL ESTATE INVESTMENT SERVICES



    BY: _________________________________                      ADDRESS:         7200 Wisconsin Ave, Suite 1101
          Lorenzo Wooten                                                        Bethesda, MD 20814
                          " 
    DATE: ______________________________                       TELEPHONE:        (202) 536-3700




    SELLER UNDERSTANDS AND ACKNOWLEDGES THAT BROKER IS NOT QUALIFIED TO PROVIDE, AND HAS NOT
    BEEN CONTRACTED TO PROVIDE, LEGAL, FINANCIAL OR TAX ADVICE, AND THAT ANY SUCH ADVICE MUST
    BE OBTAINED FROM SELLER’S ATTORNEY, ACCOUNTANT OR TAX PROFESSIONAL.




    Representation Agreement
                                                             Page 4 of 4        Seller's Initials           Agent's Initials
                                                                                                        – Copyright Marcus & Millichap 2014

DocuSign Envelope ID:          
                      B8F6D5E0-7FC0-4EDC-AB93-C0A2FC189C5A
                                    Case 19-15265   Doc 216-1         Filed 03/30/20        Page 5 of 5

    BROKER: MARCUS & MILLICHAP REAL ESTATE INVESTMENT SERVICES


      BY:
                                                                       ADDRESS:           7200 Wisconsin Ave, Suite 1101
                               Bryn Merrey                                                Bethesda, MD 20814

      DATE:                                                           TELEPHONE:          (202) 536-3700


     SELLER UNDERSTANDS AND ACKNOWLEDGES THAT BROKER IS NOT QUALIFIED TO PROVIDE, AND HAS NOT
     BEEN CONTRACTED TO PROVIDE, LEGAL, FINANCIAL OR TAX ADVICE, AND THAT ANY SUCH ADVICE MUST
     BE OBTAINED FROM SELLER’S ATTORNEY, ACCOUNTANT OR TAX PROFESSIONAL.




    Representation Agreement
                                                             Page 5 of 4     Seller's Initials          Agent's Initials
                                                                                                    – Copyright Marcus & Millichap 2014
